DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The rejection of claims under 35 U.S.C. 102a)(1) as being anticipated by WO 2017/170981 and JP 2013-533288, as stated in paragraph 10 of paper dated 7/30/2021, is withdrawn in view of applicant’s amendments to the claims in paper dated 12/29/2021.

Claim Rejections - 35 USC § 112
The rejections of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as stated in paragraph 4 of paper dated 7/30/2021, is withdrawn in view of applicant’s amendments to the claims in paper dated 12/29/2021.  

The rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, as stated in paragraph 6 of paper dated 7/30/2021, is withdrawn in view of applicant’s arguments in paper dated 12/29/2021. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1-6, now 1-4 and 7-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, as stated in paragraph 7 of paper dated 7/30/2021, is upheld for reasons of record.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention. 
Applicant argues that TSC has been shown to cause intellectual disability.  Tsc1/2 genes have been linked to TSC for more than 20 years.  However, the ability of the instant combination of lonafarnib and tipifarnib, known for the treatment of cancer, to treat intellectual disability (caused by TSC and linked to Tsc1/2 genes and (2) intellectual disability not caused by TSC which is linked to many other causes and (3) other intellectual disability without a known cause) has no nexus or correlation to the Tsc ½ genes or TSC itself. Applicant argues that intellectual disability and autism often develop in association with each other, it is assumed that these two pathological conditions share a common pathogenic mechanism.  However, the instant specification does not teach the common pathogenic mechanism.  Further, for those intellectual disabilities that develop without autism, what is that mechanism? The instant specification does not show/teach that TSC or the Tsc1/Tsc2 genes have a specific 
The “working examples” present in the instant specification are only to the knockout mice with Tsc1/2.  Further, these “working examples” showed in tuberous sclerosis that the administration of the active component causes normalization of synapses.  How this relates to the treatment of intellectual disabilities or autism has not been shown.  Due to this, the nexus between the treatment of intellectual disability or autism and the administration of tipifarnib and/or lonafarnib has not been shown.
The rejection of claims 1-6, now 1-4 and 7-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, as stated in paragraph 7 of paper dated 7/30/2021, is upheld for reasons of record.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-W&F 6-2, Th Telework Home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625